FILED
                             NOT FOR PUBLICATION                             JAN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50041

               Plaintiff - Appellee,             D.C. No. 3:06-CR-01242-DMS

   v.
                                                 MEMORANDUM *
 JOSE RAMIREZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jose Ramirez appeals from the 120-month sentence imposed following his

guilty-plea conviction for conspiracy to distribute 50 grams or more of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Ramirez contends that the district court erred when it determined that

Ramirez was not eligible for the “safety valve” relief under U.S.S.G. § 5C1.2(a)

and 18 U.S.C. § 3553(f). The district court did not clearly err when it determined

that Ramirez failed to truthfully provide to the government all relevant information

concerning the conduct for which he was convicted and sentenced. See 18 U.S.C.

§ 3553(f)(5); see also United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir. 1996).

       AFFIRMED.




AH/Research                                                                     09-50041